Case: 3:19-cv-00304-WHR-MRM Doc #: 33 Filed: 11/10/20 Page: 1 of 1 PAGEID #: 1392




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

MICHAEL A. WOOD,                                     :

                      Petitioner,                           Case No. 3:19-cv-304

       - vs -                                               District Judge Walter H. Rice
                                                            Magistrate Judge Michael R. Merz

WARDEN, Noble Correctional Institution,

                      Respondent.                    :


    ORDER ADOPTING SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       The Court has reviewed the Supplemental Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 32), to whom this case was referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Supplemental Report

and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.



1RYHPEHU ____,
           2020.                                                   WSSHU-XGJH5LFHDXWKRUL]DWLRQDIWHUKLVUHYLHZ
                                                                Walter H. Rice
                                                          United States District Judge
